Exhibit 10.1

EMPLOYMENT SECURITY AGREEMENT

This Employment Security Agreement (“Agreement”) is entered into as of the 11th
day of February, 2015 (the “Effective Date”) by and between Newell Rubbermaid
Inc., a Delaware corporation (“Employer”), and John K. Stipancich (“Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed by Newell Rubbermaid Inc. as EVP,
General Counsel;

WHEREAS, Executive will transition his position to serve as Chief Financial
Officer of Employer;

WHEREAS, Employer desires to provide certain security to Executive in connection
with such transitioning of Executive’s employment with Employer; and

WHEREAS, Executive and Employer are parties to an Employment Security Agreement
dated as of July 3, 2012, which agreement is hereby amended, restated and
replaced in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following words shall have
the meanings set forth below:

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Securities Exchange Act of 1934.

(b) “Base Salary” shall mean (i) with respect to Section 3(a) hereof,
Executive’s annual base salary at the rate in effect on the date of a Change in
Control, or if greater, the rate in effect immediately prior to Executive’s
termination of employment with Employer, and (ii) with respect to Section 3(b)
hereof, Executive’s annual base salary at the rate in effect immediately prior
to Executive’s termination of employment with Employer.

(c) “Bonus” shall mean an amount determined by multiplying Executive’s Base
Salary by the payout percentage that would apply to Executive based on (i) the
job position held by Executive on the date of a Change in Control (solely to the
extent Section 3(a) hereof is applicable) or the date of Executive’s termination
of employment with Employer (whichever position is higher (solely to the extent
Section 3(a) hereof is applicable) at the time) and (ii) attainment of the
targeted performance goals at a one hundred percent (100%) level, as determined
under the Management Cash Bonus Plan of Employer, or any prior or successor plan
or arrangement covering Executive (such amount to be determined regardless of
whether Executive would otherwise be eligible for a Bonus under the terms of any
such plan or arrangement or the extent to which the performance goals are
actually met).



--------------------------------------------------------------------------------

(d) “CEO” means Michael B. Polk, President and Chief Executive Officer of
Employer.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Change in Control” shall mean the occurrence of any of the following
events:

 

  (i) any individual, partnership, firm, corporation, association, trust,
unincorporated organization, or other entity (other than Employer or a trustee
or other fiduciary holding securities under an employee benefit plan of
Employer), or any syndicate or group deemed to be a person under
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), is or becomes the “beneficial owner” (as defined in Rule 13d-3
of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of Employer representing twenty-five percent (25%) or
more of the combined voting power of Employer’s then outstanding securities
entitled to vote generally in the election of directors;

 

  (ii) Employer is party to a merger, consolidation, reorganization, or other
similar transaction with another corporation or other legal person unless,
following such transaction, more than fifty percent (50%) of the combined voting
power of the outstanding securities of the surviving, resulting, or acquiring
corporation or person or its parent entity entitled to vote generally in the
election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of Employer’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such transaction, in substantially the same proportions as
their ownership, immediately prior to such transaction, of Employer’s
outstanding securities entitled to vote generally in the election of directors;

 

  (iii) Employer sells all or substantially all of its business and/or assets to
another corporation or other legal person unless, following such sale, more than
fifty percent (50%) of the combined voting power of the outstanding securities
of the acquiring corporation or person or its parent entity entitled to vote
generally in the election of directors (or persons performing similar functions)
is then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners of Employer’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such sale, in substantially the same proportions as their
ownership, immediately prior to such sale, of Employer’s outstanding securities
entitled to vote generally in the election of directors; or

 

- 2 -



--------------------------------------------------------------------------------

  (iv) during any period of two (2) consecutive years or less, individuals who
at the beginning of such period constituted the Board of Directors of Employer
(collectively, the “Board” and individually, a “Director”) (and any new
Directors, whose appointment or election by the Board or nomination for election
by Employer’s stockholders was approved by a vote of at least two-thirds
(2/3) of the Directors then still in office who either were Directors at the
beginning of the period or whose appointment, election, or nomination for
election was so approved) cease for any reason to constitute a majority of the
Board.

(g) “Good Cause” shall exist if, and only if:

 

  (i) Executive willfully engages in misconduct in the performance of his duties
that causes material harm to Employer; or

 

  (ii) Executive is convicted of a criminal violation involving fraud or
dishonesty.

Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by Executive and/or Employer to attain
financial or other business objectives; any personal or policy disagreement
between Executive and Employer or any member of the Board of Employer; or any
action taken by Executive in connection with his duties if Executive acted in
good faith and in a manner he reasonably believed to be in, and not opposed to,
the best interest of Employer and had no reasonable cause to believe his conduct
was improper. Notwithstanding anything herein to the contrary, in the event
Employer terminates the employment of Executive for Good Cause hereunder,
Employer shall give Executive at least thirty (30) days’ prior written notice
specifying in detail the reason or reasons for Executive’s termination.

(h) “Good Reason” shall exist if, without Executive’s written consent:

 

  (i) there is a material change in the nature or the scope of Executive’s
authority or duties;

 

  (ii) Executive is required to report (A) to an officer with a materially
lesser position or title than the officer to whom Executive reported on the date
of the Change in Control, if Executive is not the Chief Executive Officer of
Employer, or (B) to other than the entire Board, if Executive is the Chief
Executive Officer of Employer;

 

  (iii) there is a material reduction in Executive’s rate of base salary;

 

  (iv) Employer changes by fifty (50) miles or more the principal location in
which Executive is required to perform services;

 

- 3 -



--------------------------------------------------------------------------------

  (v) Employer terminates or materially amends, or terminates or materially
restricts Executive’s participation in, any Incentive Plan or Retirement Plan so
that, when considered in the aggregate with any substitute Plan or Plans, the
Incentive Plans and Retirement Plans in which he is participating materially
fail to provide him with a level of benefits provided in the aggregate by such
Incentive Plans or Retirement Plans prior to such termination or amendment, but
expressly excluding any reduction in benefits that is both applicable equally to
all senior executives of Employer who participate in the affected Incentive
Plan(s) or Retirement Plan(s) and either (x) is made in connection with an
extraordinary decline in Employer’s earnings, share price, or public image, or
(y) is undertaken in order to make such Incentive Plan(s) or Retirement Plan(s)
consistent with the executive compensation programs of those companies with whom
Employer competes for attracting/retaining executive talent; or

 

  (vi) Employer materially breaches the provisions of this Agreement;

A termination of Executive’s employment by Executive shall not be deemed to be
for Good Reason unless (1) Executive gives notice to Employer of the existence
of the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists; (2) the Employer fails to
cure such event or condition within thirty (30) days after receiving such
notice; and (3) Executive’s “separation from service” within the meaning of
Section 409A of the Code occurs not later than ninety (90) days after such event
or condition initially occurs or exists (or, if earlier, the last day of the
Term).

(i) “Incentive Plan” shall mean any incentive, bonus, equity-based, or similar
plan or arrangement currently or hereafter made available by Employer or an
Affiliate in which Executive is eligible to participate.

(j) “Retirement Plan” shall mean any qualified or supplemental defined benefit
retirement plan or defined contribution retirement plan, currently or
hereinafter made available by Employer or an Affiliate in which Executive is
eligible to participate.

(k) “Salary Continuation Period” shall mean the period of time during which
Executive is eligible to receive severance pursuant to the Newell Rubbermaid
Severance Pay Plan for Executives Band 10 and above.

(l) “Severance Period” shall mean the period beginning on the date Executive’s
employment with Employer terminates under circumstances described in
Sections 3(a) and ending on the date twenty-four (24) months thereafter.

(m) “Severance Plan” shall mean the Newell Rubbermaid Severance Pay Plan for
Executives Band 10 and above.

(n) “Welfare Plan” shall mean any plan or arrangement providing health,
prescription drug, vision, dental, disability, survivor income, or life
insurance benefits that is currently or hereafter made available by Employer or
an Affiliate in which Executive is eligible to participate.

 

- 4 -



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall be the period beginning on the
Effective Date and terminating on the date twenty-four (24) months after the
date of Executive’s termination of employment (the “Term”).

3. Termination of Employment.

(a) Change in Control. If a Change in Control occurs, Executive shall be
entitled to the compensation and benefits described in Section 4 if at any time
during the twenty-four (24) month period following the Change in Control (i) the
employment of Executive with Employer is terminated by Employer for any reason
other than Good Cause, or (ii) Executive terminates his employment with Employer
for Good Reason.

(b) Other Termination. If Executive is terminated by Employer for any reason
other than Good Cause or a Change in Control (“Involuntary Termination”) during
the thirty-six (36) month period following the Effective Date, Executive shall
be entitled to the compensation and benefits described in Section 5.

4. Compensation and Benefits Upon Termination of Employment Following Change in
Control. Upon termination of Executive’s employment with Employer under
circumstances described in Section 3(a) above, and in lieu of any compensation
and benefits under the Severance Plan:

(a) Subject to Section 15 hereof, Employer shall pay Executive, in a lump sum
within thirty (30) days following Executive’s termination of employment, the sum
of:

 

  (i) two (2) times the sum of Executive’s Base Salary and Bonus; plus

 

  (ii) Executive’s Bonus for the year of termination multiplied by a fraction,
the numerator of which is the number of days in the fiscal year in which the
date of termination occurs that have elapsed through the date of termination and
the denominator of which is three hundred sixty-five (365).

(b) Subject to compliance with Section 15 hereof, Executive shall be entitled to
receive any and all compensation and benefits accrued under any other Incentive
Plans to the date of termination of employment, the amount, entitlement to,
form, and time of payment of such benefits to be determined by the terms of such
Incentive Plans. For purposes of calculating Executive’s benefits under the
Incentive Plans, Executive’s employment shall be deemed to have terminated by
reason of retirement under circumstances that have the most favorable result for
Executive thereunder.

(c) Subject to Section 15 hereof, (i) Executive’s benefits accrued or credited
through the date of termination of employment under the Newell Rubbermaid
Supplemental Executive Retirement Plan, or its successor (“SERP”) and the Newell
Rubbermaid Inc. 2008 Deferred Compensation Plan, or its successor (the “2008
Deferred Compensation Plan”) that

 

- 5 -



--------------------------------------------------------------------------------

are not vested as of the date of termination of employment shall be fully vested
and paid in accordance with the terms of the applicable plan (subject to any
forfeiture provisions (other than vesting) applicable to the plans); and
(ii) Employer shall also pay to Executive, in a lump sum within thirty (30) days
following Executive’s termination of employment, an amount equal to Executive’s
benefits accrued or credited through the date of termination of employment under
the Employer’s tax-qualified defined contribution Retirement Plans that are not
vested as of the date of termination of employment.

(d) If upon the date of termination of Executive’s employment, Executive holds
any awards (under an Incentive Plan or otherwise) with respect to securities of
Employer, then upon such termination of employment date (i) all such awards that
are stock options shall immediately become exercisable upon such date and shall
be exercisable thereafter until the earlier of the third (3rd) year anniversary
of Executive’s termination of employment or the expiration of the term of the
options; (ii) all restrictions on any awards of restricted securities shall
terminate or lapse; and (iii) subject to compliance with Section 15 hereof, all
performance goals applicable to any performance-based awards shall be deemed
satisfied at the “target” level and paid in accordance with the terms of the
applicable award agreement.

(e) During the Severance Period, Executive and his spouse and eligible
dependents shall be eligible for coverage under the Welfare Plans as follows:

 

  (i)

Coverage during the Severance Period under any Welfare Plan that is a group
health plan as defined in Title I, Part 6, of the Employee Retirement Income
Security Act of 1974, as amended, and Section 4980B of the Code (“COBRA”), shall
be provided under COBRA, except that the maximum coverage period shall be
extended from eighteen (18) to twenty-four (24) months, even if such additional
six (6) months of coverage is in excess of an applicable eighteen (18) month
COBRA continuation period (“Continuation Coverage”). If Executive, his spouse,
and/or his eligible dependents elect Continuation Coverage under any such
Welfare Plan, Employer shall, to the extent such payment does not constitute or
create a discriminatory insured plan of Employer in violation of Sections
2716(a) and 2716(b)(1) of the Public Health Service Act, to the pay a portion of
the Continuation Coverage premiums as follows: (aa): the portion to be paid by
Employer shall, for the first eighteen (18) months of Continuation Coverage,
equal the amount necessary so that the total of the Continuation Coverage
premiums paid by Executive, his spouse, and/or his eligible dependents is equal
to the premium that would have been paid by Executive for such coverage as an
active employee immediately prior to the Change in Control; and (bb) for the
final six (6) months of Continuation Coverage, if continued by Executive, his
spouse, and/or his eligible dependents, as applicable, Employer shall reimburse
a portion of the Continuation Coverage premiums on an after-tax basis; and the
portion reimbursed by Employer shall equal the amount necessary so that

 

- 6 -



--------------------------------------------------------------------------------

  the total of the COBRA premiums paid by Executive, his spouse, and/or his
dependents after reimbursements is equal to the premium that would have been
paid by Executive for such coverage as an active employee immediately prior to
the Change in Control.

 

  (ii) Executive and his spouse and eligible dependents shall continue to be
covered by all other Welfare Plans in which he, his spouse, or eligible
dependents were participating immediately prior to the date of his termination
of employment, upon the terms and subject to the conditions of those Welfare
Plans as in effect immediately prior to the Change in Control or, if more
favorable to Executive, as in effect generally at any time thereafter with
respect to other senior executives of Employer, as if he continued to be an
active employee of Employer; and Employer shall reimburse the costs of such
coverage under such Welfare Plans so that the cost to Executive is the same as
is applicable to active employees covered thereunder as in effect immediately
prior to the Change in Control; provided that, if participation in any one or
more of such Welfare Plans is not possible under the terms thereof (or under
insurance policies insuring such benefits), Employer shall provide substantially
similar benefits and reimburse the same proportion of costs.

The coverage provided under this Section 4(e) shall cease if and when Executive
obtains employment with another employer during the Severance Period and becomes
eligible for coverage under any substantially similar plan provided by his new
employer.

(f) Executive shall be entitled to payment for any accrued but unused vacation
in accordance with Employer’s policy in effect at Executive’s termination of
employment in a lump sum within thirty (30) days following such termination.
Executive shall not be entitled to receive any payments or other compensation
attributable to vacation he would have earned had his employment continued
during the Severance Period, and Executive waives any right to receive such
compensation.

(g) Employer shall, at Employer’s expense, provide Executive with six (6) months
of executive outplacement services with a professional outplacement firm
selected by Employer; provided that the outplacement services must be used by
Executive by no later than the end of the second (2nd) calendar year following
the calendar year in which the termination of employment occurred.

(h) Executive shall not be entitled to reimbursement for fringe benefits during
the Severance Period, including but not limited to dues and expenses related to
club memberships, automobile, cell phone, expenses for professional services,
and other similar perquisites, except as specifically provided herein.

 

- 7 -



--------------------------------------------------------------------------------

5. Compensation and Benefits upon Involuntary Termination Other Than a Change in
Control. Upon termination of Executive’s employment with Employer under the
circumstances described in Section 3(b) above (and in lieu of any payments or
benefits under the Severance Plan):

(a) Employer shall pay Executive, in a lump sum as soon as practicable following
Executive’s termination of employment, but in no event later than thirty
(30) days following such termination, the sum of:

 

  (i) Severance pay in a total amount calculated pursuant to the Severance Plan
; plus

 

  (ii) the Executive’s Bonus multiplied by a fraction, the numerator of which is
the number of days in the fiscal year in which the date of termination occurs
through the date of termination and the denominator of which is three hundred
sixty-five (365). Such Bonus payment will not be subject to any individual
performance modifier.

(b) If upon the date of Executive’s Involuntary Separation, Executive holds any
awards (under an Incentive plan or otherwise) with respect to securities of
Employer, all unvested stock options and restricted shares shall forfeit except
those which would have otherwise vested during the 24-month period following
Executive’s termination date had Executive’s employment not been terminated, all
of which shall be permitted to vest as if Executive remained employed during
that 24-month period. Any performance goals applicable to any performance-based
awards shall be deemed satisfied at the “actual” level. Executive shall remain
eligible to exercise any vested stock options throughout the Salary Continuation
Period (“Option Exercise Period”) provided that no stock option will be
exercisable under this provision after the earlier of: (i) the end of the Option
Exercise Period, (ii) the latest date the option could have expired under its
original terms and (iii) the tenth (10th) year anniversary of the date of the
original grant.

(c) During the Salary Continuation Period, Executive and his spouse and eligible
dependents shall be eligible for COBRA coverage during the Salary Continuation
Period under any Welfare Plan that is a group health plan and provided Executive
and his spouse/eligible dependents remain eligible for COBRA, for a period of
twelve (12) months, Employer shall pay (to the extent such payment does not
constitute or create a discriminatory insured plan of Employer in violation of
Sections 2716(a) and 2716(b)(1) of the Public Health Service Act) a portion of
the COBRA premiums such that Executive’s COBRA premium payment is equal to the
premium that would have been paid by Executive for such coverage as an active
employee immediately prior to the Involuntary Termination.

(d) Executive shall be entitled to payment for any accrued but unused vacation
in accordance with Employer’s policy in effect at Executive’s termination of
employment in a lump sum as soon as practicable following Executive’s
termination of employment, but in no event later than thirty (30) days following
such termination. Executive shall not be entitled to receive any payments or
other compensation attributable to vacation he would have earned had his
employment continued during the Severance Period, and Executive waives any right
to receive such compensation.

 

- 8 -



--------------------------------------------------------------------------------

(e) Employer shall, at Employer’s expense, provide Executive with executive
outplacement services for the same time period applicable to others separated
and eligible for benefits under the Severance Plan with a professional
outplacement firm selected by Employer; provided that the outplacement services
must be used by Executive by no later than twelve (12)months following the
calendar year in which the termination of employment occurred.

(f) Executive shall remain for all other separation or severance benefits for
which he is otherwise eligible pursuant to the applicable plan or policy
document.

6. Setoff. Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right, or action which Employer or any of its affiliated companies may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment,
except as expressly provided in Section 4(e).

7. Death. With respect to Section 3(a) and 3(b) hereof, if Executive dies during
the Severance Period, (i) all amounts payable pursuant to Section 3(a) and 3(b)
hereunder to Executive shall, to the extent not paid, be paid to his surviving
spouse or his designated beneficiary, or if none, then to his estate;
(ii) Executive’s surviving spouse and eligible dependents shall continue to be
covered under all applicable Welfare Plans during the remainder of the Severance
Period; and on the death of the surviving spouse and eligible dependents, no
further Welfare Plan coverage shall be provided (other than any coverage
required pursuant to COBRA); and (iii) no further benefits shall be paid, except
for benefits accrued under any Incentive Plans and Retirement Plans to the date
of Executive’s death , to the extent such benefits continue following
Executive’s death pursuant to the term of such Plans.

8. Certain Reductions in Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that an independent, nationally recognized accounting firm designated by
Employer prior to a Change in Control (the “Accounting Firm”) shall determine
that receipt of all payments, benefits, or distributions by Employer or its
Affiliates in the nature of compensation to or for Executive’s benefit, whether
paid or payable pursuant to this Agreement or otherwise (a “Payment”) would
(after taking into account any value attributable to the non-competition
covenant in Section 9), subject Executive to the excise tax under Section 4999
of the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement (the “Agreement Payments”)
to the Reduced Amount (as defined below in Section 8(d)). The Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would have a greater Net After-Tax Receipt (as defined below in
Section 8(d)) of aggregate Payments if Executive’s Agreement Payments were
reduced to the Reduced Amount. If instead the Accounting Firm determines that
Executive

 

- 9 -



--------------------------------------------------------------------------------

would not have a greater Net After-Tax Receipt of aggregate Payments if
Executive’s Agreement Payments were reduced to the Reduced Amount, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Agreement. Notwithstanding anything to the contrary, in no event shall the value
(if any) attributable to the non-competition covenant in Section 9 be taken into
account for purposes of the Accounting Firm’s determination if it would reduce
the Agreement Payments to be paid to Executive, it being understood that any
such valuation is intended solely to reduce the amounts that are considered
“parachute payments” and therefore reduce any excise tax under Section 4999 of
the Code. Any valuation of the non-competition covenant in Section 9 shall be
determined by the Accounting Firm (or, if the Accounting Firm is not able to
make such determination, an independent third-party valuation specialist,
selected by Employer), and Employer shall cooperate in good faith in connection
with any such valuation process. In no event shall this Section 8 or any other
provision of this Agreement be construed to require the Employer to provide any
tax gross-up for Executive’s excise tax liability, if any, under Section 4999 of
the Code.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, Employer shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm (or, with respect to the valuation of
the non-competition covenant in Section 9, to the extent applicable, the
independent third-party valuation specialist) under this Section 7 shall be
binding upon Employer and Executive and shall be made within thirty (30) days
after a termination of Executive’s employment. The reduction of the Agreement
Payments to the Reduced Amount, if applicable, shall be made by reducing the
Agreement Payments under the following sections (and no other Payments) in the
following order: (i) Section 4(a); (ii) Section 4(c); and (iii) Section 4(g).
All fees and expenses of the Accounting Firm and the independent third-party
valuation specialist (if any) shall be borne solely by Employer.

(c) As a result of the uncertainty in the application of Sections 280G and 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by
Employer to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by Employer to or for the
benefit of Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either
Employer or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, Executive shall pay any
such Overpayment to Employer together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to Employer if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by Employer to or for the benefit of Executive (subject
to compliance with Section 15) together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

 

- 10 -



--------------------------------------------------------------------------------

(d) For purposes hereof, the following terms have the meanings set forth below:

 

  (i) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with
Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1, 3101, and 4999
of the Code and under applicable state and local laws, determined by applying
the highest marginal rate under Section 1 of the Code and under state and local
laws which applied to Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as Executive certifies, in good faith, as
likely to apply to Executive in the relevant tax year(s).

 

  (ii) “Reduced Amount” shall mean the greatest amount of Agreement Payments
that can be paid that would not result in the imposition of the excise tax under
Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

9. Restrictive Covenants. During the Term of this Agreement, Executive shall not
be associated, directly or indirectly, as an employee, proprietor, stockholder,
partner, agent, representative, officer, or otherwise, with the operation of any
business that is competitive with any line of business of Employer or any
Affiliate for which Executive has provided substantial services without the
prior written consent of Employer, which shall not unreasonably be withheld,
except that Executive’s ownership (or that of his wife and children) of publicly
traded securities of any such business having a cost of not more than two
hundred fifty thousand dollars ($250,000) shall not be considered a violation of
this Section 9. For purposes of the preceding sentence, Executive shall be
considered as the “stockholder” of any equity securities owned by his spouse and
all relatives and children residing in Executive’s principal residence.

10. No Solicitation of Representatives and Employees. Executive agrees that he
shall not, during the Term of this Agreement, directly or indirectly, in his
individual capacity or otherwise, induce, cause, persuade, or attempt to do any
of the foregoing in order to cause any representative, agent, or employee of
Employer or any Affiliate to terminate such person’s employment relationship
with Employer or any Affiliate, or to violate the terms of any agreement between
said representative, agent, or employee and Employer or any Affiliate.

11. Confidentiality. Executive acknowledges that preservation of a continuing
business relationship between Employer or its Affiliates and their respective
customers, representatives, and employees is of critical importance to the
continued business success of Employer and that it is the active policy of
Employer and its Affiliates to guard as confidential the identity of its
customers, trade secrets, pricing policies, business affairs, representatives,
and employees. In view of the foregoing, Executive agrees that he shall not,
during the Term of this Agreement and thereafter, without the prior written
consent of Employer (which consent shall not be withheld unreasonably), disclose
to any person or entity any information concerning the business of, or any
customer, representative, agent, or employee of, Employer or its Affiliates

 

- 11 -



--------------------------------------------------------------------------------

which was obtained by Executive in the course of his employment by Employer.
This Section 10 shall not be applicable if and to the extent Executive is
required to testify in a legislative, judicial, or regulatory proceeding
pursuant to an order of Congress, any state or local legislature, a judge, or an
administrative law judge.

12. Executive Assignment. No interest of Executive or his spouse, dependents or
any other beneficiary under this Agreement, or any right to receive any payment
or distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or his spouse, dependents or
other beneficiary, by operation of law or otherwise, other than pursuant to the
terms of a qualified domestic relations order to which Executive is a party.

13. Funding.

(a) Prior to a Change in Control, all rights of Executive and his spouse,
dependents or other beneficiary under this Agreement shall at all times be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of Employer for payment of any amounts due hereunder.
Neither Executive nor his spouse, dependents or other beneficiary shall have any
interest in or rights against any specific assets of Employer, and Executive and
his spouse, dependents or other beneficiary shall have only the rights of a
general unsecured creditor of Employer.

(b) No later than five (5) days following a Change in Control, Employer shall
establish an irrevocable grantor trust, substantially in the form of the model
trust agreement set forth in Internal Revenue Service Revenue Procedure 92-64,
or any subsequent Revenue Procedure, and shall make a contribution to the trust
in an amount equal to the cash payments that would be made to Executive pursuant
to Sections 4 and 8 upon a termination of his employment under circumstances
described in Section 3(a), such amount to be determined as if Executive’s
termination of employment occurred on the date of the Change in Control. At six-
(6-) month intervals commencing from the date of the Change in Control, Employer
shall recalculate the amount necessary to fully fund the above-described
benefits and, if the amount exceeds the fair market value of the assets then
held in the trust, Employer shall promptly deposit an amount equal to such
excess. Employer shall not terminate the trust until the Term of the Agreement
has ended and all cash payments described in Sections 4 and 7 to which Executive
is entitled have been made to Executive. Employer shall provide Executive with
written confirmation of the establishment of the trust and the deposit of the
required amount on his behalf, including a written accounting of the calculation
of such amounts. Employer’s failure to establish a trust and provide such
written notice shall constitute a material breach of this Agreement.
Notwithstanding the foregoing, this Section 13(b) shall be construed and applied
in a manner so as to avoid the application of Section 409A(b)(2) of the Code.

14. Legal Expenses. Employer shall pay as incurred (within ten (10) calendar
days following Employer’s receipt of an invoice from Executive) Executive’s
out-of-pocket expenses, including attorneys’ fees, incurred by Executive at any
time from the Effective Date through Executive’s remaining lifetime or, if
longer, through the twenty- (20-) year anniversary of the

 

- 12 -



--------------------------------------------------------------------------------

date of the Change of Control, in connection with any action taken to enforce
this Agreement or construe or determine the validity of this Agreement or
otherwise in connection herewith, including any claim or legal action or
proceeding, whether brought by Executive or Employer or another party, and
whether or not Executive is successful with respect to such action taken;
provided, that Executive shall have submitted an invoice for such fees and
expenses at least fifteen (15) calendar days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred.
The amount of such legal fees and expenses that Employer is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that
Employer is obligated to pay in any other calendar year, and Executive’s right
to have Employer pay such legal fees and expenses may not be liquidated or
exchanged for any other benefit. Employer’s obligation to pay Executive’s
eligible legal fees and expenses under this Section 14 shall not be conditioned
upon Executive’s termination of employment.

15. Section 409A.

(a) The amounts payable pursuant to Sections 4 and 5 above are intended to be
separate payments that are exempt from Section 409A of the Code by reason of the
“short-term deferral” exception or the involuntary separation pay exception
(also known as the two- (2-) times rule) set forth in
Section 1.409A-1(b)(9)(iii) or certain other separation pay exceptions set forth
in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. Notwithstanding the
foregoing, no payment shall be made until the end of the thirty- (30-) day
determination period under Section 8(b); provided that such determination shall
not preclude application of the Code Section 409A short-term deferral exception.
To the extent that an amount payable under Section 4 does not comply with any of
the foregoing exceptions or other exceptions or exemptions from Code
Section 409A, including but not limited to the de minimis exception, the
exception for certain indemnification and liability insurance plans, and the
like under the Treasury Regulations, then the amount shall be subject to the
following rules:

 

  (i) Notwithstanding anything contained in this Agreement to the contrary, if
on the date of his termination of employment Executive is a “specified
employee,” within the meaning of Section 409A of the Code and Employer’s policy
for determining specified employees, then to the extent required in order to
comply with Section 409A of the Code, all payments, benefits, or reimbursements
paid or provided under this Agreement that constitute a “deferral of
compensation” within the meaning of Section 409A of the Code, that are provided
as a result of a “separation from service” within the meaning of Section 409A
and that would otherwise be paid or provided during the first six (6) months
following the date of such termination of employment shall be accumulated
through and paid or provided (together with interest at the applicable federal
rate under Section 7872(f)(2) of the Code in effect on the date of termination
of employment) within thirty (30) days after the first business day following
the six- (6-) month anniversary of such termination of employment (or, if
Executive dies during such six- (6-) month period, within thirty (30) days after
Executive’s death).

 

- 13 -



--------------------------------------------------------------------------------

  (ii) The benefits described in paragraphs (e), (f), and (g) of Section 4 that
are taxable benefits (and that are not disability pay or death benefit plans
within the meaning of Section 409A of the Code) are intended to comply, to the
maximum extent possible, with the exception to Section 409A of the Code set
forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any of
those benefits either do not qualify for that exception or are provided beyond
the applicable COBRA time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (1) any reimbursement of eligible expenses shall be paid within sixty
(60) calendar days following Executive’s written request for reimbursement or
such later date set forth in Section 15(a)(i); provided that Executive provides
written notice no later than seventy-five (75) calendar days prior to the last
day of the calendar year following the calendar year in which the expense was
incurred so that Employer can make the reimbursement within the time periods
required by Section 409A of the Code; (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; and (4) each payment shall be treated as a separate payment.

(b) For purposes of this Agreement, the phrase “termination of employment” or
words or phrases of similar import shall mean a “separation from service” with
the Employer within the meaning of Section 409A of the Code. In this regard,
Employer and Executive shall take all steps necessary (including with regard to
any post-termination services by Executive) to ensure that (i) any termination
of employment under this Agreement constitutes a “separation from service”
within the meaning of Section 409A of the Code, and (ii) the date on which such
separation from service takes place shall be the date of the termination of
employment for purposes of this Agreement.

(c) It is intended that the payments and benefits provided under this Agreement
shall either be exempt from the application of, or comply with, the requirements
of Section 409A of the Code. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Employer shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out, or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon Executive. Although Employer shall use its best efforts to avoid the
imposition of taxation, interest, and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under this Agreement is not warranted
or guaranteed. Neither Employer, its Affiliates, nor their respective directors,
officers, employees, or advisers shall be held liable for any taxes, interest,
penalties, or other monetary amounts owed by Executive or other taxpayers as a
result of the Agreement.

 

- 14 -



--------------------------------------------------------------------------------

16. Waiver. No waiver by any party at any time of any breach by any other party
of, or compliance with, any condition or provision of this Agreement to be
performed by any other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

17. Applicable Law. This Agreement shall be construed and interpreted pursuant
to the laws of Delaware.

18. Entire Agreement. This Agreement contains the entire Agreement between
Employer and Executive and supersedes (i) Executive’s rights under the Severance
Plan, and (ii) any and all previous agreements, written or oral, between the
parties or between Executive and an Affiliate of Employer, relating to severance
benefits in the event of a Change in Control or otherwise, including any
previous Employment Security Agreement between Executive and Employer. No
amendment or modification of the terms of this Agreement shall be binding upon
the parties hereto unless reduced to writing and signed by Employer and
Executive.

19. No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer. Executive
is employed at will, and Employer and Executive may terminate Executive’s
employment at any time, with or without cause.

20. Severability. In the event any provision of this Agreement is held illegal
or invalid, the remaining provisions of this Agreement shall not be affected
thereby.

21. Employment with an Affiliate. If Executive is employed by Employer and an
Affiliate, or solely by an Affiliate, on the date of termination of employment
of Executive under circumstances described in Section 3, then (a) employment or
termination of employment as used in this Agreement shall mean employment or
termination of employment of Executive with Employer and such Affiliate, or with
such Affiliate, as applicable, and related references to Employer shall also
include the Affiliate, as applicable, and (b) the obligations of Employer
hereunder shall be satisfied by Employer and/or such Affiliate as Employer, in
its discretion, shall determine; provided that Employer shall remain liable for
such obligations to the extent not satisfied by such Affiliate.

22. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives, and successors.
Any reference in this Agreement to Employer shall be deemed a reference to any
successor (whether direct or indirect, by purchase of stock or assets, merger or
consolidation, or otherwise) to all or substantially all of the business and/or
assets of Employer; provided that Executive’s employment by a successor Employer
shall not be deemed a termination of Executive’s employment with Employer
(unless otherwise required in order to comply with the definition of “separation
from service” under Section 409A of the Code).

 

- 15 -



--------------------------------------------------------------------------------

23. Notice. Notices required under this Agreement shall be in writing and sent
by registered mail, return receipt requested, to the following addresses or to
such other address as the party being notified may have previously furnished to
the others by written notice.

 

If to Employer: Newell Rubbermaid Inc. 3 Glenlake Parkway Atlanta, Georgia 30328
Attention: General Counsel If to Executive: John K. Stipancich

    

    

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.

IN WITNESS WHEREOF, the parties have executed this Employment Security Agreement
on the actual date(s) specified below, but effective as of the day and year
written above.

 

NEWELL RUBBERMAID INC. By:

/s/ Paula S. Larson

Name:   Paula S. Larson Title: Executive Vice President, Chief Human Resources
Officer Date: February 11, 2015 EXECUTIVE

/s/ John K. Stipancich

John K. Stipancich Date: February 11, 2015

 

- 16 -